Rost, J.
The State has appealed from a judgment rendered in favor of the surety on the recognizance of the defendant taken by the committing magistrate, and forfeited by his failure to appear at Court. The recognizance is without endorsement or filing in Court, or return from the magistrate ; it does not set forth the cause for which it was taken, and as it was executed before the indictment was found, it cannot be explained by reference to it. The case does not differ from that of the State v. Wooten, 4th Ann. 515. It is time that magistrates should learn that the cause of taking- recognizance should be stated in them.
The judgment is affirmed, with costs.